UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1509


ANGELA D. GOSNELL,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Timothy M. Cain, District Judge. (9:15-cv-04271-TMC)


Submitted: January 31, 2018                                       Decided: February 8, 2018


Before KING and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa, Wisconsin, for
Appellant. Nora Koch, Regional Chief Counsel, Brian O’Donnell, Deputy Regional
Chief Counsel, Quinn Niblack Doggett, Special Assistant United States Attorney,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angela D. Gosnell appeals the district court’s order adopting the magistrate

judge’s recommendation and upholding the Administrative Law Judge’s (ALJ) denial of

Gosnell’s application for supplemental security income. “In social security proceedings,

a court of appeals applies the same standard of review as does the district court. That is,

a reviewing court must uphold the determination when an ALJ has applied correct legal

standards and the ALJ’s factual findings are supported by substantial evidence.”

Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and

internal quotation marks omitted). “Substantial evidence is that which a reasonable mind

might accept as adequate to support a conclusion. It consists of more than a mere

scintilla of evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d
204, 207 (4th Cir. 2015) (citation and internal quotation marks omitted). “In reviewing

for substantial evidence, we do not undertake to reweigh conflicting evidence, make

credibility determinations, or substitute our judgment for that of the ALJ.         Where

conflicting evidence allows reasonable minds to differ as to whether a claimant is

disabled, the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667
F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied

the correct legal standards in evaluating Gosnell’s claim for benefits, and the ALJ’s

factual findings are supported by substantial evidence.      Accordingly, we affirm the

district court’s judgment upholding the denial of benefits. See Gosnell v. Berryhill, No.

9:15-cv-04271-TMC (D.S.C. Feb. 23, 2017). We dispense with oral argument because

                                             2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3